Case 20-00154-ELG        Doc 22Filed 10/29/20 Entered 10/29/20 05:51:53             Desc Main
                               Document Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DISTRICT OF COLUMBIA
                             WASHINGTON, D.C. DIVISON



In re                                              )   Chapter 11
 Walter Leroy Peacock,
                                                   )
                                                   )   Case Number. 20-00154
                                                   )
Debtor(s)                                          )   Judge Elizabeth L Gunn
                                                   )


                         REQUEST OF ATLAS ACQUISITIONS
            FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)


PLEASE TAKE NOTICE that Atlas Acquisitions LLC, a creditor in the above-captioned case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the

Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code,

11 U.S.C. §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or required

to be given and all papers served or required to be served in this case be also given to and

served, whether electronically or otherwise, on:


       Atlas Acquisitions LLC
       492C Cedar Lane, Ste 442
       Teaneck, NJ 07666
       Attn: Avi Schild
       Telephone: (888) 762-9889
       Facsimile: (201) 546-9377
       E-mail: bk@atlasacq.com

Dated: 10/29/2020

                                                   By: /s/ Avi Schild
                                                   Avi Schild
                                                   c/o Atlas Acquisitions LLC
                                                   President
                                                   492C Cedar Lane, Ste 442
                                                   Teaneck, NJ 07666
                                                   (888) 762-9889

Assignee Creditor: Everest Business Funding [Last four digits of account: 0925]
